DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 16-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gerling et al. (US PUB 2014/0218503), hereinafter Gerling.

With respect to claim 16, Gerling discloses an apparatus for calibration, comprising: a bar (See [140] in figure 1B of Gerling) and a first sensor (See [134] in figure 1B of Gerling) protruded from and installed on a jig (See [A] in figure 1B of Gerling); a probe (See [132] in figure 1B of Gerling) and a second sensor (See [120] in figure 1B of Gerling) installed on a carrier (See [110] in figure 1A of Gerling) and disposed over the first sensor (See [134] in figure 1B of Gerling) and the bar (See [140] in figure 1B of Gerling): a motor configured to control movement of the carrier (See the actuators disclosed in paragraph [0031] of Gerling); and a controller electrically connected and configured to control the motor (See [150] in figure 1B of Gerling), wherein the carrier is movable over and toward the jig by the motor to align the probe and the second sensor with the first sensor and the bar respectively (See the actuators disclosed in paragraph [0031] of Gerling).
With respect to claim 17, Gerling discloses the apparatus of Claim 16, wherein the probe protrudes from the carrier (See the protrusion of [132] in figure 1B of Gerling).
With respect to claim 18, Gerling discloses the apparatus of Claim 16, wherein a lower surface of the second sensor is substantially coplanar with a lower surface of the carrier (See that the lower surface of [120] is substantially coplanar with the lower surface of [110] in figure 1B of Gerling).
With respect to claim 19, Gerling discloses the apparatus of Claim 16, wherein the carrier is movable above the jig and along a direction substantially orthogonal to a top surface of the bar (See paragraph [0031] of Gerling).
With respect to claim 20, Gerling discloses the apparatus of Claim 16, wherein the probe is configured to measure a magnetic field intensity (See paragraphs [0041] and [0043] in view of the abstract and paragraphs [0019] and [0029] of Gerling).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gerling, in view of Hunter (US PAT 6,244,121).
(Figure 1A of Gerling is provided below with annotations for the applicant’s convenience)


    PNG
    media_image1.png
    343
    544
    media_image1.png
    Greyscale

With respect to claim 1, Gerling discloses a measuring method, comprising: disposing a probe (See [132] in figure 1B of Gerling) and a first sensor (See [134] in figure 1B of Gerling) over a jig (See [A] in figure 1B of Gerling) including a bar (See [140] in figure 1B of Gerling) protruding from the jig (See [A] in figure 1B of Gerling): moving the probe (See paragraph [0031] of Gerling) until a first surface of the probe (See the bottom face of [132] in figure 1B of Gerling) is laterally aligned with a second surface of the bar (See the top face of [140] in figure 1A of Gerling) facing the jig (See [A] in figure 1A of Gerling); obtaining a first distance between the second surface of the bar and the first sensor by the first sensor (See paragraph [0038] of Gerling); disposing the probe and the first sensor over a magnetic source (See paragraphs [0041] and [0043] in view of the abstract and paragraphs [0019] and [0029] of Gerling): and measuring magnetic field intensities at different elevations above the magnetic source by the probe (See 
With respect to claim 2, the combination of Gerling and Hunter discloses the measuring method of Claim 1, wherein after the disposing of the probe and the first sensor over the magnetron, a distance between the magnetron and the first sensor is substantially equal to the first distance (See the relative distances of [132], [134] and [140] in figure 1B of Gerling).
With respect to claim 3, the combination of Gerling and Hunter discloses the measuring method of Claim 1, further comprising: moving the probe and the first sensor away from the bar by a second distance, prior to the obtaining of the first distance (See paragraph [0031] of Gerling).
With respect to claim 4, the combination of Gerling and Hunter discloses the measuring method of Claim 3, wherein after the disposing of the probe and the first sensor over the magnetron, a distance between the magnetron and the probe is substantially equal to the second distance (See the relative distances of [132], [134] and [140] in figure 1B of Gerling in view of paragraph [0031] of Gerling).
With respect to claim 5, the combination of Gerling and Hunter discloses the measuring method of Claim 1, wherein the probe and the first sensor are connected to one or more motors, and the disposing of the probe and the first sensor over the jig includes moving the probe and the first sensor by the one or more motors (See the actuators disclosed in paragraph [0031] of Gerling).
With respect to claim 6, the combination of Gerling and Hunter discloses the measuring method of Claim 5, wherein the disposing of the probe and the first sensor includes operating a first motor and a second motor of the one or more motors to move the probe and the first sensor horizontally, and the 
With respect to claim 7, the combination of Gerling and Hunter discloses the measuring method of Claim 1, wherein the moving of the probe comprises: moving the probe in a vertical direction; detecting the first surface of the probe by a second sensor installed adjacent to the bar; and stopping the probe when the first surface of the probe is laterally aligned with the second surface of the bar according to the detection of the second sensor (See paragraphs [0031]-[0035] of Gerling).
With respect to claim 8, the combination of Gerling and Hunter discloses the measuring method of Claim 1, wherein the probe and the first sensor are installed on a carrier (See [110] in figure 1A of Gerling), and the disposing of the probe and the first sensor over the jig includes: moving the carrier over the jig to dispose the first sensor over the bar (See paragraph [0031] of Gerling).
With respect to claim 9, the combination of Gerling and Hunter discloses the measuring method of Claim 1, wherein the disposing of the probe and the first sensor over the magnetron comprises moving the first sensor over a center of the magnetron (See paragraph [0031] of Gerling).
With respect to claim 10, Gerling discloses a measuring method, comprising: providing a jig (See [A] in figure 1B of Gerling) including a first sensor (See [134] in figure 1B of Gerling) and a reference bar (See [140] in figure 1B of Gerling) installed on the jig (See [A] in figure 1B of Gerling); moving a carrier over the jig (See [110] in figure 1A of Gerling), wherein a second sensor (See [120] in figure 1B of Gerling) and a probe (See [132] in figure 1B of Gerling) are installed on the carrier (See [110] in figure 1A of Gerling); aligning the probe and the reference bar with the first sensor and the second sensor respectively (See the top face of [140] in figure 1A of Gerling); detecting a lower surface of the probe by the first sensor (See paragraph [0005] in view of paragraph [0037] of Gerling); recording a distance between the second sensor and the reference bar by the second sensor (See paragraphs [0038] and [0039] of Gerling in view of paragraph [0034]); moving the carrier over a magnetic source (See 
With respect to claim 11, the combination of Gerling and Hunter discloses the measuring method of Claim 10, further comprising: defining a distance from the first sensor as a zero reading of the first sensor prior to the moving of the carrier over the jig (See paragraphs [0041] and [0042] of Gerling).
With respect to claim 12, the combination of Gerling and Hunter discloses the measuring method of Claim 11, wherein a height difference between the first sensor and the reference bar is substantially equal to the zero reading of the first sensor (See paragraphs [0041] and [0042] of Gerling).
With respect to claim 13, the combination of Gerling and Hunter discloses the measuring method of Claim 10, wherein the bringing of the probe toward the magnetron comprises: detecting a distance between the second sensor and a top surface of the magnetron by the second sensor; and moving the carrier toward the top surface of the magnetron until the distance between the second sensor and the top surface of the magnetron is substantially equal to the distance recorded by the second sensor (See the relative distances of [132], [134] and [140] in figure 1B of Gerling in view of paragraphs [0031], [0034] and [0035]of Gerling).
With respect to claim 14, the combination of Gerling and Hunter discloses the measuring method of Claim 10, wherein the probe is brought to a desired level above the top surface of the magnetron without touching the top surface of the magnetron (See paragraph [0041] of Gerling).
With respect to claim 15, the combination of Gerling and Hunter discloses the measuring method of Claim 10, further comprising: correlating the magnetic field intensities of the magnetron with the different elevations, wherein distances between the magnetron and the lower surface of the probe are recorded by the second sensor (See paragraphs [0041] and [0043] in view of the abstract and paragraphs [0019] and [0029] of Gerling).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US PUB 2018/0277344 discloses a magnetron sputtering device, magnetron sputtering apparatus and magnetron sputtering method.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEMILADE S RHODES-VIVOUR whose telephone number is (571)270-5814. The examiner can normally be reached M-F (flex schedule).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/TEMILADE S RHODES-VIVOUR/Examiner, Art Unit 2867                                                                                                                                                                                                        
/JERMELE M HOLLINGTON/Primary Examiner, Art Unit 2858